                                                                         RECEtVEO USOC
                                                                    CLERK.CHARLESTON.SC
                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLIN21)18 OCT                 26 AH II: 26
                                 COLUMBIA DIVISION

Eugene P. Harrison, a/k/a Eugene              )           Civil Action No. 3:18-cv-0057-RMG
Paul Harrison, Sr.,                           )
                                              )
               Plaintiff,                     )                ORDER AND OPINION
                                              )
       V.                                     )
                                              )
Jennifer C. Kennedy, HCV Senior               )
Specialist Individually and/or in her         )
Official Capacity as an Employee              )
of the Sumter Housing Authority,              )
                                              )
               Defendants.                    )


       This matter is before the Court on the Report and Recommendation ("R & R") of the

Magistrate Judge (Dkt. No. 49) recommending that the Court grant Defendants' Motion for

Summary Judgment (Dkt. No. 34). Plaintiff filed objections to the R & R. (Dkt. Nos. 51.) For

the reasons set forth below, the Court adopts in part and rejects in part the R & Rand grants in part

and denies in part summary judgment.

I.     Background

       Plaintiff alleges that he was unlawfully denied housing under the Housing Choice Voucher

Program, and discriminated against based on a disability. Plaintiff alleges that on October 18,

2017, he received a Section 8 Choice Housing Voucher. (Dkt. No. 1.) The voucher contained a

statement that a copy of the lease and a request for tenancy approval ("RFTA") must be given to

the agency by the expiration date for the voucher. (Dkt. No. 34-3 at 9 - 10.) The voucher also

stated it would expire on December 17, 2017, unless the family requested an extension and the

SHA granted the extension. (Id. at 11.) Plaintiff alleges that he returned the signed RFTA on

December 16, 2017, but that Defendant Jennifer Kennedy, a case worker for the Sumter Housing



                                                  -1-
Authority ("SHA") refused to approve his voucher. (Dkt. No. 1.) In support of their motion for

summary judgment, Defendant included the last page of a document with Plaintiffs signature

which allegedly was his RFTA. (Dkt. Nos. 34 at, 12; 34-3 at 15.) The document has a stamped

time of December 18, 2017 at 12:23pm, after his voucher had expired. (Id.) There is no evidence

that Plaintiff informed SHA or Defendant of a disability, and the record contains forms for housing

accommodations signed by Plaintiff where he failed to identify himself or anyone in his family as

having a disability or need for an accommodation. (Dkt. No. 34-3 at 17 - 18.)

       Defendant moved for summary judgment, which Plaintiff opposed. (Dkt. Nos. 34, 37.)

The Magistrate Judge recommended granting Defendant's motion for summary judgment, and

Plaintiff filed objections. (Dkt. Nos. 49, 51.)

II.    Legal Standard

       A. Summary Judgment

       To prevail on a motion for summary judgment, the movant must demonstrate that there is

no genuine issue of any material fact and that the movant is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a). The party seeking summary judgment has the burden of identifying

the portions of the "pleadings, depositions, answers to interrogatories, any admissions on file,

together with the affidavits, if any, which show there is no genuine issue as to any material fact

and that the moving party is entitled to judgment as a matter of law." Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986). The Court will construe all inferences and ambiguities against the

movant and in favor of the non-moving party. US. v. Diebold, Inc., 369 U.S. 654,655 (1962).

The existence of a mere scintilla of evidence in support of the non-moving party's position is

insufficient to withstand a motion for summary judgment. Anderson v. Liberty Lobby, Inc., 477

U.S. 242,252 (1986). However, an issue of material fact is genuine if the evidence is such that a

reasonable jury could return a verdict in favor of the non-movant. Id. at 257.


                                                  -2-
        "When the moving party has carried its burden under Rule 56(c), its opponent must do

more than simply show that there is some metaphysical doubt as to the material facts." Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). "In the language of the Rule,

the nonmoving party must come forward with 'specific facts showing that there is a genuine issue

for trial."' Id at 587. "Where the record taken as a whole could not lead a rational trier of fact to

find for the non-moving party, there is no 'genuine issue for trial."' Id. (quoting First Nat'/ Bank

ofAriz. v. Cities Serv. Co., 391 U.S. 253,289 (1968)).

        B. Pro Se Pleadings

        This Court liberally construes complaints filed by prose litigants to allow the development

of a potentially meritorious case. See Cruz v. Beto, 405 U.S. 319 (1972); Haines v. Kerner, 404

U.S. 519 (1972). The requirement of liberal construction does not mean that the Court can ignore

a clear failure in the pleadings to allege facts which set forth a viable claim, nor can the Court

assume the existence of a genuine issue of material fact where none exists. See Weller v. Dep 't of

Social Services, 901 F.2d 387 (4th Cir. 1990).

        C. Report and Recommendation

        The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility for making a final determination remains with

this Court. See Mathews v. Weber, 423 U.S. 261, 270 - 71 (1976). This Court is charged with

making a de novo determination of those portions of the Report and Recommendation to which

specific objection is made. Additionally, the Court may "accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(l). In

the absence of any specific objections, "a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to accept




                                                   -3-
the recommendation." See Diamond v. Colonial Life & Accident Ins. Co., 416 F .3d 310, 315 (4th

Cir. 2005). Plaintiff filed objections and the R & R is reviewed de novo.

III.   Discussion

       The Magistrate Judge ably set forth the facts in this case, and the standards applicable to

the Plaintiffs claims. However, the Court finds that there is a dispute of material fact regarding

whether the agency properly decided the voucher expired by the time Plaintiff returned the RFTA.

Therefore the Court rejects the Magistrate Judge's determination that there is no dispute that

Plaintiffs RFTA was given to SHA after December 17, 2017, but otherwise adopts the R & R.

       Plaintiff brings his claims under the Housing Act of 1937. 42 U.S.C.A. § 1437. Under the

Act, the initial term of the voucher must be at least 60 calendar days. 24 C.F .R. § 982.303. The

agency determined that the voucher had expired by the time Plaintiff returned his RFTA. While

the agency has the right to make this determination, the decision still can be set aside if it is

"arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with the law." 5

U.S.C.A. § 706(2)(A). See Pickett v. Hous. Auth. of Cook Cty., 114 F. Supp. 3d 663, 671 (N.D.

Ill. 2015) (denying dismissal of claim under Housing Act of 193 7 where "allegations suggest that

[the public housing agency's] termination decision was arbitrary and capricious because it was

predicated on incorrect grounds and may have resulted from [the public housing agency's] failure

to follow its own procedures."); Whitaker v. Clementon Hous. Auth., 788 F. Supp. 226,234 (D.N.J.

1992) (denying summary judgment because "we find that there clearly exist disputed issues of

material fact regarding the basis for HUD's decision in this matter, and thus, the issue of whether

HUD's action should be set aside or upheld under § 706 of the APA cannot at this juncture be

determined by the court.").




                                                -4-
       Here, there is a dispute of material fact regarding whether the SHA was given Plaintiffs

RFT A prior to December 17, 2017, the expiration date sixty days after the issuance of his voucher.

Defendant presents a single page with Plaintiffs signature time stamped on December 18, 2017.

However, it is unclear from the page whether it actually is Plaintiffs RFTA. 1 More importantly,

there is no evidence in the record regarding whether that time stamp was actually applied

immediately when the RFTA was received or at a later time, and Plaintiff unequivocally asserts

that he "returned the signed tenancy form on the 16th of December[,] beating the deadline [of]

December 17th .... " (Dkt. No. 1 at if9.) Therefore, Plaintiffs claim that his RFTA was improperly

denied survives summary judgment.

       The Court also adopts the Magistrate Judge's determination regarding Plaintiffs disability

claims. (Dkt. No. 49 at 10.) Even if the Court assumed Plaintiff has a disability, there is no

evidence that Plaintiff ever informed SHA or Defendant that he has a disability, that SHA or

Defendant were otherwise aware he had a disability or that he requested any accommodation or

extension of time from SHA based on that disability. Furthermore, housing accommodations

signed by Plaintiff fail to list himself or anyone in his family as having a disability or need for an

accommodation. Plaintiff therefore cannot make out a disability claim, either for discrimination

or the lack of extension of his voucher.

IV.    Conclusion

       For the foregoing reasons, the R & R of the Magistrate Judge (Dkt. No. 49) is ADOPTED

IN PART and REJECTED IN PART. The Court REJECTS the determination of the Magistrate

Judge that there is no dispute of material fact regarding when SHA was given Plaintiffs RFTA,

and therefore declines to adopt: (i) the sentence beginning on Page 6, line 18 and ending on Page


1 Defendant   asserts it is Plaintiffs RFTA in an affidavit. (Dkt. No. 34-3 at ifl2.)


                                                  -5-
7, line. 3; (ii) the clause beginning on Page 7, line 10 and ending on Page 7, line 12, and; (iii) the

full paragraphs beginning on Page 8, line 14 and ending on Page 10, line 5. The R & R is otherwise

ADOPTED. Therefore, the Court DENIES Defendant's Motion for Summary Judgment (Dkt.

No. 34.) as to Plaintiffs claim under the Housing Act of 1937 and GRANTS Defendant's Motion

for Summary Judgment as to Plaintiffs disability claims.

       AND IT IS SO ORDERED.



                                                       Richard Mar
                                                       United States District Court Judge

October 'Lt. , 2018
Charleston, South Carolina




                                                 -6-
